Citation Nr: 0009402	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-19 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia, claimed as due to in-service exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel


INTRODUCTION

The record indicates that the veteran served on active duty 
from April 1957 to April 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the RO.  


FINDINGS OF FACT

1.  The veteran is shown to have had exposure to ionizing 
radiation in connection with his duties as a dental 
technician during his period of service.  

2.  The veteran's claim of service connection for chronic 
lymphocytic leukemia is plausible.  


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for chronic lymphocytic leukemia.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.311 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disabilities 
deemed as potentially "radiogenic" diseases pursuant to 
38 C.F.R. § 3.311.  Radiogenic diseases are defined as 
including any form of cancer.  38 C.F.R. § 3.311(b)(2)(xxiv).  
The term "radiogenic disease" is defined as "a disease 
that may be induced by ionizing radiation."  Id.  

The veteran asserts that he developed chronic lymphocytic 
leukemia as the result of in-service exposure to ionizing 
radiation while serving as a dental technician.  The veteran 
explained in a September 1998 Notice of Disagreement that, 
during his ten years as a dental technician in service, he 
often administered dental x-rays without proper shielding 
equipment and that radiation detection badges were not worn.  
Further, he explained in a May 1998 statement that he had 
also passed his badge on to other technicians administering 
x-rays.  The veteran also stated that he believed he might 
have been exposed to radiation from nuclear weapons while he 
served aboard the USS Saratoga and USS Holland.  

The veteran's service medical records contained a record of 
exposure to ionizing radiation (DD 1141) which reported his 
accumulated dose total as "0.010."  

Additionally, a September 1998 private medical statement 
indicated that, although no clear causal association between 
radiation and chronic lymphocytic leukemia has been 
established, radiation is an etiologic factor in other types 
of leukemia.  The statement also noted that it was possible 
that exposure to ionizing radiation does play a causative 
role in some cases of chronic lymphocytic leukemia.  

As the evidence shows that the veteran had some exposure to 
ionizing radiation in service and as the claimed disease is 
considered a radiogenic disease, the Board finds that the 
veteran's claim of service connection for chronic lymphocytic 
leukemia is well grounded.  


ORDER

As the claim of service connection for chronic lymphocytic 
leukemia due to in-service radiation exposure is well 
grounded, the appeal is allowed to this extent, subject to 
further action as discussed hereinbelow.  


REMAND

VA regulations require that, for claims of service connection 
based on in-service exposure to ionizing radiation for a 
radiogenic disease which initially manifested after service 
and after any applicable presumptive periods under 38 C.F.R. 
§§ 3.307 or 3.309, an assessment will be made as to the size 
and nature of any radiation dose or doses.  38 C.F.R. 
§ 3.311(a)(1).  Where the claim does not involve exposure due 
to participation in atmospheric nuclear weapons tests or the 
occupation of Hiroshima or Nagasaki, all records which might 
pertain to the veteran's in-service radiation dose will be 
forwarded to the Under Secretary for Health for the 
preparation of a dose estimate.  38 C.F.R. 
§ 3.311(a)(1)(iii).  

Additionally, under these circumstances, the claim must be 
referred to the Under Secretary for Benefits for 
consideration of whether it is at least as likely as not that 
the veteran's disease resulted from in-service radiation 
exposure.  38 C.F.R. § 3.311(b), (c).  Factors which must be 
considered in this determination include:  (1) the probable 
dose, in terms of dose type, rate and duration as a factor in 
inducing the disease, taking into account any known 
limitations in the dosimetry devices employed in its 
measurement or the methodologies employed in its estimation; 
(2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
(3) the veteran's gender and pertinent family history; (4) 
the veteran's age at time of exposure; (5) the time-lapse 
between exposure and onset of the disease; and (6) the extent 
to which exposure to radiation, or other carcinogens, outside 
of service may have contributed to development of the 
disease.  38 C.F.R. § 3.311(e).  See Hilkert v. West, 12 Vet. 
App. 145 (1999).  

Here, the record indicates that this development was not 
conducted.  Therefore, the Board finds that a remand is 
required to complete this development.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for completion of the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for chronic lymphocytic 
leukemia since service.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by him in response to this 
request, which have not been previously 
secured.  

2.  The RO should also contact the 
veteran and request any additional 
information he might have regarding his 
in-service exposure to ionizing 
radiation.  Based on the veteran's 
response and the information of record, 
the RO should undertake all indicated 
development, including, contacting the 
service department in order to ascertain 
the nature and extent of any radiation 
exposure during the veteran's service.  
This development should also include 
submission of the veteran's records to 
the Under Secretary for Health for the 
preparation of a dose estimate under 
38 C.F.R. § 3.311(a)(1)(iii) and 
subsequent referral to the Under 
Secretary for Benefits for consideration 
involving the factors provided in 
38 C.F.R. § 3.311(e).  Any indicated 
development needed to facilitate this 
process must be undertaken.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the veteran's claim 
with full consideration of 38 C.F.R. 
§ 3.311.  Due consideration should be 
given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 



